DETAILED ACTION
This is in response to communication filed on September 21, 2021.
Status of Claims
Claims 1 – 11 and 13 – 26 are pending, of which claims 1, 11, 17, and 23 are in independent form.

Specification
In light of applicant’s amendments to the specification, the examiner withdraws the previous objection to the specification.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objections to the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Froelich et al., U.S. Patent Application 2016/0377679 (hereinafter referred to as Froelich) in view of Sharma, U.S. Patent Application 2017/0270062 (hereinafter referred to as Sharma), further in view of Brown et al., U.S. Patent 8,599,913 (hereinafter referred to as Brown).

Referring to claim 1, Froelich discloses “An apparatus comprising: a receiver circuit implemented at least partially in hardware” (Figs. 1, 5A and 5B show retimer 150/515 and [0056] data received at the retimer.  [0090] retimer is at least partially hardware); “a configuration register comprising a link management bit set, and one or more bit fields for link management bits indicating” “link management” ([0073] link control register with fields that indicate when a test mode has been entered and how a device is to function during the test mode); “bit stream logic implemented at least partially in hardware” ([0090] retimer is at least partially hardware) “to encode an ordered set (OS) with one or more” “bits” ([0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used); “and a transmitter circuit implemented at least partially in hardware to transmit OS with the one or more” “bits across a link” ([0053], [0087] retimer receives and re-transmits digital I/O signals.  [0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used.  [0090] retimer is at least partially hardware).
	Froelich does not appear to explicitly disclose “to encode an ordered set (OS) with one or more link management bits from the configuration register” and “transmit OS with the one or more link management bits across a link.”
	However, Sharma discloses another apparatus “comprising: a receiver circuit implemented at least partially in hardware” (Fig. 8 retimers with rx and tx ports.  [0065] ‘port hardware’); “a configuration register” (Fig. 8 retimers with configuration registers 830/835 and [0057] registers that enhance configuration of the link such as power state management, tuning circuits for better performance/power, ability to report errors, etc.); “to encode an ordered set (OS) with one or more link management bits from the configuration register” ([0061] using enhanced SKP OS to access configuration registers of retimers.  Retimers can respond to configuration access commands sent by encoding data in an instance of an enhanced SKP OS by itself encoding response data in a subsequent instance of an enhanced SKP OS); “and a transmitter circuit implemented at least partially in hardware to transmit OS with the one or more link management bits across a link” (Fig. 8 retimers with rx and tx ports.  [0061] and [0130] using enhanced SKP OS to access configuration registers of retimers.  [0065] ‘port hardware’).
Froelich and Sharma are analogous art because they are from the same field of endeavor, which is retimers and encoding of an ordered set.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich and Sharma 
The motivation for doing so would have been to avoid the need for sideband access (as stated by Sharma in [0057]).
Neither Froelich nor Sharma appears to explicitly disclose “a configuration register comprising a link management bit set, and one or more bit fields for link management bits indicating a link management command.”
However, Brown discloses “one or more bit fields for link management bits indicating a link management command” (column 4 lines 50 – 59 link equalization, column 5 lines 6 – 36 Training Sequence Ordered Set used for link equalization.  Column 5 lines 46 – 51 “the upstream port of the downstream component requests the downstream port of the upstream component to adjust its transmitter setting by transmitting Training Sequence Ordered Sets (TS1 Ordered Sets) including a transmitter equalization setting”).
Froelich, Sharma, and Brown are analogous art because they are from the same field of endeavor, which is retimers and encoding of an ordered set.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Sharma, and Brown before him or her, to modify the teachings of Froelich and Sharma to include the teachings of Brown so that the system includes a configuration register comprising a link management bit set (as in Froelich and Sharma), and one or more bit fields for link management bits indicating a link management command (as in Brown).

Therefore, it would have been obvious to combine Brown with Froelich and Sharma to obtain the invention as specified in the instant claim.

	As per claims 2 – 4, Froelich discloses “the link [is] an in-band link that couples the apparatus to a downstream port of an upstream connected device” (Fig. 1 retimer 150.  Figs. 5A and 5B retimers between upstream and downstream ports), “the link is compliant with a Peripheral Component Interconnect Express (PCIe) based protocol” ([0067] PCIe SKP ordered sets), “[the] apparatus comprises a retimer coupled to a downstream port of an upstream connected device” (Fig. 1 retimer 150.  Figs. 5A and 5B retimers between upstream and downstream ports).
	Also, Sharma discloses “the link [is] an in-band link that couples the apparatus to a downstream port of an upstream connected device” (Fig. 8 downstream port and upstream port and [0058] on-band retimer register access), “the link is compliant with a Peripheral Component Interconnect Express (PCIe) based protocol” ([0055] – [0056] PCIe), “[the] apparatus comprises a retimer coupled to a downstream port of an upstream connected device” (Fig. 8 downstream port and upstream port).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Froelich et al., U.S. Patent Application 2016/0377679 (hereinafter referred to as Froelich) in view of Brown et al., U.S. Patent 8,599,913 (hereinafter referred to as Brown).

Referring to claim 17, Froelich discloses “One or more non-transitory computer-readable media comprising instructions to cause an apparatus, upon execution of the instructions by one or more processors of the apparatus, to:” ([0149] computer readable medium to implement the method) “detect an error in a bit stream at a retimer” ([0059] retimer receiving signals and errors); “encode a control skip ordered set (Control SKP OS) with” “link management” information “based on the error detected in the bit stream” ([0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used); “and transmit the Control SKP OS” ([0067] SKP OSes modified or enhanced to include error reporting data) “to a downstream port of an upstream connected device across an in-band link” (Fig. 1 retimer 150.  Figs. 5A and 5B retimers between upstream and downstream ports).
Froelich does not appear to explicitly disclose “encode a control skip ordered set (Control SKP OS) with a link management command.”
However, Brown discloses “encode an” “ordered set” “with a link management command” (column 4 lines 50 – 59 link equalization, column 5 lines 6 – 36 Training Sequence Ordered Set used for link equalization.  Column 5 lines 46 – 51 “the upstream port of the downstream component requests the downstream port of the upstream component to adjust its transmitter setting by transmitting Training Sequence Ordered Sets (TS1 Ordered Sets) including a transmitter equalization setting”).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich and Brown before him or her, to modify the teachings of Froelich to include the teachings of Brown so that the system encodes a control skip ordered set (Control SKP OS) (as in Froelich) with a link management command (as in Brown) based on the error detected in the bit stream (as in Froelich).
The motivation for doing so would have been to provide a means for correcting and/or improving the errors found on the link.
Therefore, it would have been obvious to combine Brown with Froelich to obtain the invention as specified in the instant claim.

As per claim 20, Froelich discloses “the apparatus to: set the in-band link to a low-latency mode; determine a presence of an error on the in-band link; and store the error in an error log register associated with the retimer” ([0087] low latency mode and [0073] error detection and error log register).

Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Froelich in view of Sharma, further in view of Brown, as applied to claims 1 – 4 above, and further in view of Patel, U.S. Patent 7,474,612 (hereinafter referred to as Patel).

As per claim 5, neither Froelich nor Sharma nor Brown appears to explicitly disclose “a multiplexer (MUX) circuit to selectively output bits from a first data pathway or a second data pathway, the first data pathway comprising the bit stream logic and the second data pathway absent the bit stream logic, the second data pathway comprising a low-latency pathway.”
	However, Patel discloses “a multiplexer (MUX) circuit to selectively output bits from a first data pathway or a second data pathway, the first data pathway comprising the bit stream logic and the second data pathway absent the bit stream logic, the second data pathway comprising a low-latency pathway” (Figs. 3 – 6 and column 7 lines 54 – 68 retimer logic with repeater mode, retimer mode, and bypass mode.  The bypass mode is equivalent to the second pathway that avoids the bit stream logic and has low-latency).
Froelich, Sharma, Brown, and Patel are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Sharma, Brown, and Patel before him or her, to modify the teachings of Froelich, Sharma, and Brown to include the teachings of Patel so that a retimer module includes a low-latency path that avoids bit stream logic.
The motivation for doing so would have been to provide a means for connecting upstream and downstream devices while providing a low-latency path when processing of data is not required at the retimer (as stated by Patel in column 7 lines 23 – 34 and 35 – 38).


	As per claim 6, Froelich, Sharma, and Patel disclose “the apparatus comprises a retimer” (Froelich Figs. 5A-6C.  Sharma Figs. 5B, 5C, 6A, 6B, and 8. Patel Fig. 3 retimer circuit).
	Also, Froelich discloses “the retimer” “to log a bit stream error in an error log register” ([0073] error log register).
	Further, Patel discloses “the retimer, when the MUX is set to the second pathway” (column 11 lines 45 – 48 monitor and determine error and control bypass port based on the monitored error)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Patel with Froelich/Sharma/Brown so that the error log of Froelich is utilized when the retimer is not in a repeater or bypass mode.  In such a case, the retimer would not be in low-latency mode, and therefore processing of data (i.e. error logging) would be acceptable.  In other words, it would have been obvious to use the system in such a way that “the retimer, when the MUX is set to the second pathway, is to log a bit stream error in an error log register.”
Froelich, Sharma, Brown, and Patel are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Sharma, Brown, and Patel before him or her, to modify the teachings of Froelich, Sharma, and 
The motivation for doing so would have been to provide a means for connecting upstream and downstream devices while providing a low-latency path when processing of data is not required at the retimer (as stated by Patel in column 7 lines 23 – 34 and 35 – 38).
Therefore, it would have been obvious to combine Patel with Froelich, Sharma, and Brown to obtain the invention as specified in the instant claim.

	As per claim 9, Froelich discloses “a link that operates using a scheduled interval for transmitting OS” ([0077] SKP OSes scheduled); “OS modification circuitry to create modified OS data blocks with link management information” ([0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used); “at the scheduled interval to inject the modified OS data blocks into the bit stream” ([0077] SKP OSes scheduled).
	Neither Froelich nor Sharma nor Brown appears to explicitly disclose “a multiplexer (MUX) circuit comprising a single output and a first input for a low-latency pathway and a second input for [a for] OS data blocks, the apparatus to set the MUX from the first input to the second input at the scheduled interval to inject the modified OS data blocks into the bit stream and to set the MUX from the second input to the first input after the scheduled interval.”
Fig. 6 Out MUX with a single output and an input for a low-latency pathway as well as an input from processing via MUX 108).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to combine Patel’s MUX for switching in a low-latency path or a non-low-latency path with the teachings of Froelich/Sharma/Brown so that “the apparatus to set the MUX from the first input to the second input at the scheduled interval to inject the modified OS data blocks into the bit stream and to set the MUX from the second input to the first input after the scheduled interval.”  In other words, it would have been obvious to switch to the bypass or repeater mode whenever possible, in order to take advantage of the low latency.
Froelich, Sharma, Brown, and Patel are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Sharma, Brown, and Patel before him or her, to modify the teachings of Froelich, Sharma, and Brown to include the teachings of Patel so that a retimer module includes a low-latency path that avoids bit stream logic.
The motivation for doing so would have been to provide a means for connecting upstream and downstream devices while providing a low-latency path when processing of data is not required at the retimer (as stated by Patel in column 7 lines 23 – 34 and 35 – 38).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Froelich in view of Sharma, further in view of Brown, and further in view of Patel, as applied to claims 5, 6, and 9 above, and further in view of Froelich et al., WIPO Publication WO 2017052665 A1 (hereinafter referred to as Froelich WO).

	As per claim 8, Froelich discloses “the error log register” ([0073] error log register).
	Neither Froelich nor Sharma nor Brown nor Patel appears to explicitly disclose “the retimer is to clear the error log register upon receiving a margin command.”
	However, Froelich WO discloses “the retimer is to clear the error log register upon receiving a margin command” ([0067] retimers and margin, [0150] clear the error log, margin operation).
Froelich, Sharma, Brown, Patel, and Froelich WO are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Sharma, Brown, Patel, and Froelich WO before him or her, to modify the teachings of Froelich, Sharma, Brown, and Patel to include the teachings of Froelich WO so that a retimer receives a margin command and clears an error log register.

Therefore, it would have been obvious to combine Froelich WO with Froelich, Sharma, Brown, and Patel to obtain the invention as specified in the instant claim.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Froelich in view of Brown, further in view of Patel, and further in view of Froelich et al., WIPO Publication WO 2017052665 A1 (hereinafter referred to as Froelich WO).

	As per claim 21, Froelich discloses “retrieving the error from the error log register using the in-band link” ([0073] error log register reporting sequence and Figs. 6D and 6E along with [0075] reporting sequence).
	Neither Froelich nor Brown appears to explicitly disclose “setting the in-band link to a non-low-latency mode.”
	However, Patel discloses “setting the in-band link to a non-low-latency mode” (Fig. 5 retimer mode).
Froelich, Brown, and Patel are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Brown, and Patel before him or her, to modify the teachings of Froelich and Brown to include the 
The motivation for doing so would have been to provide a means for connecting upstream and downstream devices while providing a low-latency path when processing of data is not required at the retimer (as stated by Patel in column 7 lines 23 – 34 and 35 – 38).
	Neither Froelich nor Brown nor Patel appears to explicitly disclose “clearing the error log register.”
	However, Froelich WO discloses “clearing the error log register” ([0067] retimers and margin, [0150] clear the error log, margin operation).
Froelich, Brown, Patel, and Froelich WO are analogous art because they are from the same field of endeavor, which is retimer logic.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Froelich, Brown, Patel, and Froelich WO before him or her, to modify the teachings of Froelich, Brown, and Patel to include the teachings of Froelich WO so that a retimer receives a margin command and clears an error log register.
The motivation for doing so would have been to provide standardized control for all receivers without requiring a separate state or test mode (as stated by Froelich WO in [0067]).
Therefore, it would have been obvious to combine Froelich WO with Froelich, Brown, and Patel to obtain the invention as specified in the instant claim.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Froelich in view of Brown, further in view of Patel.

	As per claim 22, Froelich discloses “determine an error in the in-band link” ([0059] retimer receiving signals and errors), “the in-band link configured to transmit Control SKP OS at a predetermined interval; encode Control SKP OS with link management information based on the determined error in the in-band link” ([0067] an ordered set can be leveraged for use in a test mode, defined ordered sets can be modified or enhanced for use in or as the error reporting data.  PCIe SKP ordered sets can be used); “transmit the Control SKP OS into the bit stream” ([0067] SKP OSes modified or enhanced to include error reporting data).
Neither Froelich nor Brown appears to explicitly disclose “setting a multiplexer at the retimer to a low-latency mode of operation” and “setting the multiplexer to a bypass input at the start of the predetermined interval” and “setting the multiplexer to the low-latency mode of operation after the predetermined interval.”
However, Patel discloses “set a multiplexer at the retimer to a low-latency mode of operation” (Fig. 6 Out MUX with a single output and an input for a low-latency pathway as well as an input from processing via MUX 108) “set the multiplexer to a bypass input” (Fig. 7 Out MUX receiving bypass_IN) and “set the multiplexer to the low-latency mode of operation” (Figs. 6 and 7 skip the processing of CDR, SIPO, PISO, etc.).
Froelich, Brown, and Patel are analogous art because they are from the same field of endeavor, which is retimer logic.

The motivation for doing so would have been to provide a means for connecting upstream and downstream devices while providing a low-latency path when processing of data is not required at the retimer (as stated by Patel in column 7 lines 23 – 34 and 35 – 38).
Therefore, it would have been obvious to combine Patel with Froelich and Brown to obtain the invention as specified in the instant claim.

	Allowable Subject Matter
Claims 7, 10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 11, 13 – 16, and 23 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a retimer with a configuration register comprising bits indicating a link management command and encoding a control skip ordered set with the link . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20180285227 discloses a retimer receiving SKP ordered set as well as training sequence ordered sets to retrain a link.
German Patent Application DE 102018128569 A1 discloses sending ordered sets for training and equalization.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184